 Case 20-05511        Doc 35   Filed 05/27/20 Entered 05/28/20 07:56:05             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )           BK No.:      20-05511
Christopher McNally                           )
                                              )           Chapter: 13
                                              )
                                                          Honorable Janet S. Baer
                                              )
                                              )
               Debtor(s)                      )

                           ORDER ON MOTION ABANDON PROPERTY

     THIS CAUSE COMING TO BE HEARD on the Debtor's MOTION to ABANDON
PROPERTY, the Court being fully advised in the premises, and due notice having been given:

  IT IS HEREBY ORDERED AS FOLLOWS:

  (1) The motion is granted as set forth herein.

  (2) The property located at 1017 North Hoyne, Chicago, IL 60622 is deemed abandoned pursuant to
11 U.S.C. § 554.




                                                       Enter:


                                                                Honorable Janet S. Baer
Dated: May 27, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Desirae Bedford
 3069 W. Armitage Ave
 Chicago, Illinois 60647
 (312) 361-3833
 dbedford@citizenslawgroup.com
